Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to the previous 112(a) rejections of claims 1 & 11 have been fully considered and are persuasive.  Applicant has amended claims 1 & 11 to obviate the issues.  The previous 112(a) rejections of claims 1 & 11 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to the previous 112(b) rejections of claims 1, 11, & 20 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1, 11, & 20 has been withdrawn. 

Examiner’s Comment
Examiner notes that the term “generally along” has a special definition in the specification, such that a 112(b) rejection regarding relative terminology was not applied (see Applicant’s Remarks dated 10/2/2020).  

Examiner has also provided Exhibits 1 & 2 below to show how the “upstream side” and “discharge side” can be broadly interpreted:


    PNG
    media_image1.png
    925
    819
    media_image1.png
    Greyscale

Exhibit 1: Annotated Yu’s Figure 3 showing that the boundary (dotted/dashed arrows) between the “upstream side” and “discharge side” can be arbitrarily defined due to the broadness of the claim language.  The example above is non-limiting. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 10-12, 15-16, & 20 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 200999763) in view of Guo et al. (US 20120180826, “Guo”).  Examiner had provided a machine translation of Yu.  
Yu teaches a centrifugal drainage pump comprising the following of claim 1 except where underlined:

For Claim 1: 
A washing machine appliance defining a vertical direction, a lateral direction, and a transverse direction, the vertical direction, the lateral direction and the transverse direction are mutually perpendicular, the washing machine appliance comprising: 
a cabinet extending between a top and a bottom along the vertical direction; 
a wash tub mounted within the cabinet and configured for containing fluid during operation of the washing machine appliance; 
a wash basket rotatably mounted within the wash tub, the wash basket defining a wash chamber configured for receiving laundry articles
a drain pump positioned below the wash tub along the vertical direction within the cabinet, the drain pump comprising a volute defined between an inlet and an outlet, the volute defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction extending around the axial direction, the volute comprising a plurality of grooves formed in an internal surface of an upper portion of the volute, the plurality of grooves configured to divert a portion of fluid inside the volute towards the inlet, wherein the plurality of grooves are linear and are the only linear grooves in the internal surface of the upper portion of the volute, and wherein the plurality of grooves are positioned only in an upstream side of the volute away from the discharge side (refer to Exhibit 1 in Examiner’s Comment above.  see Figures 1-3, end surface 1, grooves 2, water inlet 3, inner cavity 6, inlet pipe 7.  Refer to non-labeled pipe as the outlet).  Examiner considers the “upstream side” and “discharge side” are broadly defined, as depicted in Exhibit 1 above.  The “upstream side” can be broadly defined as the entire zone/portion of the volute where the grooves 2 are located, as the claim language does not appear prohibitive of this interpretation.  Regarding the volute, Examiner notes that Yu teaches a centrifugal pump and would expect the inner cavity 6 to be a volute, but if challenged, Examiner refers to Guo below as teaching this being conventional for centrifugal pumps.

Yu teaches a centrifugal drain pump, but not the washing machine of claim 1.  It may also be argued whether Yu’s inner cavity 6 of said centrifugal drain pump constitutes a volute.

Regarding the volute, Guo however, also teaches it is conventional for centrifugal pumps to have a spiral volute (see Guo’s [0003], [0027]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yu and more particularly for inner cavity 6 to be a volute because it is conventional for centrifugal pumps to contain a volute as taught by Guo.   

Regarding the application of a drain pump to a washing machine, Examiner considers it well-known to apply drain pumps to washing machines and refers to Guo, who teaches the drain pump can be used to remove wash liquid in the washing chamber of a dishwasher or washing machine (see Guo’s Figure 1, washing apparatus 10, washing chamber 12, drain pump 22. [0027]).  Incorporating Yu’s centrifugal drain pump into a washing machine appliance, which already commonly utilize a drain pump to remove liquid from the washing chamber in view of Guo, would be a predictable application of Yu’s drain pump (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yu and more particularly to incorporate Yu’s centrifugal drain pump into a washing machine because said modification would be a predictable application thereof in view of Guo and thereby remove wash liquid from a washing chamber of the washing machine.   

Regarding the particulars of the washing machine appliance (e.g. cabinet, wash tub), Guo appears to teach applying the drain pump 22 below the washing chamber 12 of the washing machine, and Examiner considers Guo’s washing apparatus 10 depicts some form of cabinet/housing containing washing chamber 12 (tub) therein.  
Guo does not teach the rotatable wash basket, but Examiner takes Official Notice that rotatable drums/baskets contained within a stationary tub is common in the washing arts (see MPEP 2144.03, “Reliance on Common Knowledge in the art or “Well Known” Prior Art”).  If the cabinet, drain pump location, or other particulars associated with the washing machine taught under Guo are challenged, Examiner applies Official Notice to these features as well.  Examiner considers the claimed basic features of the washing machine appliance excluding the particular structure of the drain pump (e.g. cabinet, tub, rotatable basket, general application/placement of the drain pump) to be well-known in the washing art.     

Modified Yu teaches claim 1.
Modified Yu also teaches the following:



For Claim 2: 
The washing machine appliance of claim 1, wherein each groove of the plurality of grooves extends generally along the radial direction (see Yu’s Figures 1-3, grooves 2).

For Claim 5: 
The washing machine appliance of claim 1, further comprising a circumferential channel extending around the internal surface of the upper portion of the volute along the circumferential direction, the circumferential channel in fluid communication with the plurality of grooves (see Yu’s Figure 3, refer to portion of inner cavity 6 adjacent to end surface 1 which is slanted/inclined as the circumferential channel).

For Claim 6: 
The washing machine appliance of claim 5, wherein the circumferential channel extends across the upstream side of the volute (see Yu’s Figure 3, refer to portion of inner cavity 6 adjacent to end surface 1 which is slanted/inclined as the circumferential channel).

For Claim 10: 
The washing machine appliance of claim 1, further comprising a circumferential channel extending around the internal surface of the upper portion of the volute along the circumferential direction, wherein each groove of the plurality of grooves extends generally along the radial direction, and the circumferential channel is in fluid communication with each groove of the plurality of grooves (see Yu’s Figures 1-3, grooves 2, water inlet 3, inlet pipe 7.  refer to portion of inner cavity 6 adjacent to end surface 1 which is slanted/inclined as the circumferential channel).

Examiner applies the same rejection of claim 1 to claim 11 (with Guo being relied upon for teaching the volute):

For Claim 11: 
A drain pump for a washing appliance, the drain pump comprising: 
a volute defined between an inlet and an outlet, the volute defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction extending around the axial direction, the volute further comprising: 
a plurality of grooves formed in an internal surface of an upper portion of the volute; 
wherein the plurality of grooves are configured to divert a portion of fluid inside the volute towards the inlet, wherein the plurality of grooves are linear and are the only linear grooves in the internal surface of the upper portion of the volute, and wherein the plurality of grooves are positioned only in an upstream side of the volute away from the discharge side.

Modified Yu teaches claim 11.
Modified Yu also teaches the following:

For Claim 12: 
The drain pump of claim 11, wherein each groove of the plurality of grooves extends generally along the radial direction (refer to claim 2 rejection).

For Claim 15:
The drain pump of claim 11, further comprising a circumferential channel extending around the internal surface of the upper portion of the volute along the circumferential direction, the circumferential channel in fluid communication with the plurality of grooves (refer to claim 5 rejection).

For Claim 16:
The drain pump of claim 15, wherein the circumferential channel extends across the upstream side of the volute (refer to claim 6 rejection).

For Claim 20:
The drain pump of claim 11, further comprising a circumferential channel extending around the internal surface of the upper portion of the volute along the circumferential direction, wherein each groove of the plurality of grooves extends generally along the radial direction, and the circumferential channel is in fluid communication with each groove of the plurality of grooves (refer to claim 10 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714